Citation Nr: 1216568	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  05-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than July 16, 1998 for the grant of service connection for diabetes mellitus, type 2.

2.  Entitlement to an effective date earlier than August 20, 2004 for the grant of service connection for ischemic heart disease with typical angina episodes, as secondary to service-connected diabetes mellitus, type 2.

3.  Entitlement to an effective date earlier than August 20, 2004 for the grant of service connection for diabetic nephropathy, as secondary to service-connected diabetes mellitus, type 2.

4.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease with typical angina episodes.

5.  Entitlement to an initial rating in excess of 30 percent for diabetic nephropathy prior to January 18, 2007, and in excess of 60 percent from January 18, 2007 and prior to March 9, 2010.

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active service served from June 1966 to April 1970. 

This matter is before the Board of Veterans' Appeals (BVA or Board) from February and September 2004 decisions by the RO in Waco, Texas.  In February 2004, the RO issued a rating decision which, in relevant part, continued a 20 percent disability rating for diabetes mellitus, type 2.  In September 2004, the RO had issued another decision, which granted service connection for ischemic heart disease with typical angina episodes, evaluating it at 30 percent from August 20, 2004 and granting service connection for diabetic nephropathy, evaluating it at 30 percent from August 20, 2004.  

The RO issued yet another decision in May 2007, which granted an increased rating for diabetic neuropathy to 60 percent, effective January 18, 2007.  A January 2012 rating decision granted a 100 percent rating effective March 9, 2010.  

As the 100 percent rating is the maximum benefit allowable, the Board will consider only the period prior to March 9, 2010.  

The Board remanded this case for additional development in December 2007.  The Board remanded these issues, while deciding 22 others, in a January 2010 decision.  The case returns now for appellate consideration.  

The issue of an initial rating in excess of 30 percent for ischemic heart disease with typical angina episodes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran did not file a Notice of Disagreement as to the issue of an earlier effective date for service connection for diabetes mellitus, type 2 and has not moved for revision of a December 2011 rating decision assigning the initial effective date service connection for diabetes mellitus, type 2.

2.  The Veteran did not file a claim for service connection for ischemic heart disease prior to August 20, 2004.

3.  The Veteran did not file a claim for service connection for diabetic nephropathy prior to August 20, 2004.

4.  Prior to January 18, 2007, the Veteran's diabetic nephropathy was not manifested by constant albuminuria, a definite decrease in kidney function, and his diastolic blood pressure did not satisfy the criteria for a 40 percent rating.

5.  On and after January 18, 2007, the Veteran's diabetic nephropathy was not manifested by persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%, creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.

6.  The schedular ratings for the Veteran's diabetic nephropathy are adequate.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to an effective date earlier than July 16, 1998, for the grant of service connection for diabetes mellitus, type 2 is dismissed.  See Rudd v. Nicholson, 20 Vet.App. 296, 299 (2006).

2.  The criteria for an effective date earlier than August 20, 2004, for service connection for ischemic heart disease with typical angina episodes are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

3.  The criteria for an effective date earlier than August 20, 2004, for service connection for diabetic nephropathy are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

4.  Prior to January 18, 2007, the criteria for a rating in excess of 30 percent for diabetic nephropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7541 (2011).

5.  On and after January 18, 2007 and prior to March 9, 2010, the criteria for a rating in excess of 60 percent for diabetic nephropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7541 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Dates

The Veteran appeals the effective dates assigned for grants of service connection for ischemic heart disease and diabetic nephropathy.

The effective date of an award of service connection based on a claim received more than one year after an appellant's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R.  § 3.400.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Diabetes Mellitus, type 2

If a claimant wishes to obtain an effective date earlier than the one assigned, the claimant must file a timely appeal as to the applicable rating action.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court explained that there can be no freestanding claim for an earlier effective date and that to consider such a freestanding claim would be erroneous.  Id.  Rather, in such circumstances, the proper course of action would have been to dismiss the appeal.  Id.  To initiate an appeal, a claimant must file a Notice of Disagreement (NOD) within one year of notice of the adverse determination.  See 38 C.F.R. § 20.201 (2011).  

In July 1998, the Veteran filed his original claim for service connection for diabetes mellitus.  In a March 1999 rating decision, the RO denied the claim.  In January 2001, the Veteran filed an application to reopen the diabetes mellitus claim. In an August 2001 rating decision, the RO granted service connection for diabetes mellitus and rated it twenty percent disabling, effective January 11, 2001.  The Veteran did not file a Notice of Disagreement.  

In a December 2001 rating action, the RO changed the effective date to July 16, 1998 "[p]ursuant to the Nehmer court order."  The Veteran did not file a Notice of Disagreement.  In April 2002, the Veteran filed an increased rating claim, stating that his condition had "significantly worsened" and required insulin.  

In a July 2002 rating action, the RO continued the twenty percent rating.  The Veteran did not file a notice of disagreement.  In December 2002, the Veteran filed another increased rating claim.  In a February 2004 rating action, the RO again continued the twenty percent disability rating.  The Veteran filed a NOD with respect to the disability rating only.  

The December 2007 Board decision lists the following issue on appeal: "Entitlement to an effective date earlier than December 20, 2002, for a 20 percent rating for service-connected diabetes mellitus."  No statement of the case had been issued with respect to this issue at the time of the December 2007 Board decision.  The issue was also not among those certified to the Board.

The Board finds that the Veteran has not filed a timely Notice of Disagreement as to the issue of an earlier effective date for the grant of service connection for diabetes mellitus, type 2.  There is no communication received from either the Veteran or a representative indicating that he disagreed with the effective date of service connection for diabetes mellitus, type 2 following either the August or December 2001 rating decisions assigning the effective date for service connection for diabetes mellitus, type 2.  As more than one year has passed since notice of the December 2001 rating decision, the Board concludes that that rating decision is final.  No freestanding effective date claim can be sustained.  See Rudd.

Once a rating action becomes final, the only basis for challenging the effective date of service connection is a motion to revise the decision based on clear and unmistakable error (CUE).  Id.  The Veteran has not filed a motion to revise the December 2001 rating decision based on CUE.  The Board concludes that no jurisdiction exists to consider the diabetes mellitus, type 2, effective date.  The Board must dismiss the issue.    

Ischemic Heart Disease and Diabetic Nephropathy

The first question is whether a claim for service connection for ischemic heart disease or diabetic nephropathy was received by VA prior to August 20, 2004.  The Board finds that it was not.  

Prior to August 20, 2004, the Veteran had not filed a claim for service connection for ischemic heart disease or diabetic nephropathy.  The Veteran was seen for a VA examination in connection with a service connection claim for hypertension on August 20, 2004.  The examiner noted that the Veteran had ischemic heart disease and diabetic nephropathy and that these were at least as likely as not related to his service-connected diabetes mellitus, type 2.  This was the first notice the RO received that these disabilities might be related to a service-connected disability.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  The record does not include any communication from the Veteran or a representative received prior to August 20, 2004, that may reasonably be construed as an indication he was seeking service connection for ischemic heart disease or diabetic nephropathy.  The Veteran also has not made any specific argument regarding this point.  The Board finds that there was no pending claim prior to August 20, 2004 for either ischemic heart disease or diabetic nephropathy.  In the absence of a prior pending claim, an earlier effective date cannot be assigned.  

The RO issued a September 2011 rating decision regarding the ischemic heart disease effective date.  In this rating decision, the RO referenced an exception to the general rule regarding effective dates which apply to "Nehmer" class members pursuant to 38 C.F.R. § 3.816.  See Nehmer v. United States Veterans Administration, 284 F.3d 1158 (9th Cir. 2002).  While the Veteran did not specifically disagree with this rating decision, the Board notes that 38 C.F.R. § 3.816 represents an alternative theory of the claim, within the Board's jurisdiction of the earlier effective date claim.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section. A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease. 

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(3) If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.

The Veteran filed no claim for service connection prior to August 20, 2004 for ischemic heart disease.  There was no pending claim and VA had not previously denied service connection for ischemic heart disease prior to August 20, 2004.  There is nothing in the claims file that might be construed as a claim for ischemic heart disease prior to August 20, 2004.  Finally, the Veteran made no such claim within one year of his separation from service.  The Board concludes that the effective date rules contained in 38 C.F.R. §§ 3.114 and 3.400 govern this claim.  The effective date has already been assigned in accordance with those regulations.  The Board concludes that the rule of Nehmer does not result in a greater benefit to the Veteran.  See 38 C.F.R. § 3.816.

The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, notwithstanding the appellant's assertions as to why an earlier effective date should be assigned, the fact remains that the Veteran did not file a claim for service connection prior to August 20, 2004, which was more than one year after his separation from active service.  In light of this fact, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and (r).

As such, the Board finds that the preponderance of the evidence is against the Veteran's earlier effective date claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




II. Increased Ratings

The Veteran contends that he is entitled to initial ratings in excess of 30 percent for diabetic nephropathy prior to January 18, 2007, and in excess of 60 percent on and after January 18, 2007 and prior to March 9, 2010.  For the reasons that follow, the Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The Veteran's service-connected diabetic nephropathy has been rated by the RO under the provisions of Diagnostic Code 7541.  Under this regulatory provision, renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic disease process is rated as renal dysfunction.  38 C.F.R. § 4.116, Diagnostic Code 7541. 

For renal dysfunction, a noncompensable rating is warranted for albumin and casts with history of acute nephritis; or hypertension non-compensable under diagnostic code 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  A maximum rating of 100 percent is warranted where renal dysfunction requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a. 

Prior to January 18, 2007

An August 2004 VA heart examination report shows that the Veteran complained of chest pain 2-3 times per week precipitated by exertion such as walking or yardwork and relieved with rest, and dyspnea on exertion on walking approximately one-quarter of a mile.  He also complained of chronic fatigue and dizziness on climbing staircases and on exertion.  He denied any paroxysmal nocturnal dyspnea and orthopnea.  The Veteran stated that he had been diagnosed with congestive heart failure by a civilian doctor in 2002, but the examiner noted that there was no such diagnosis in the VA computerized patient records.  Physical examination showed that the Veteran was not in cardiorespiratory distress.  His blood pressure was 131/68, 133/66, and 131/68.  There was a regular heart rate and rhythm with no murmur and clear breath sounds.  There was no pedal edema, hepatomegaly, or evidence of congestive heart failure.  An electrocardiogram was within normal limits.  An exercise stress test and a cardiac echogram were ordered, but the Veteran failed to report for these tests.  

The examiner noted that it was difficult to give a diagnosis and opinion since the Veteran did not report for the tests.  

In any event, he diagnosed ischemic heart disease with typical angina episodes and moderate impairment.  The examiner noted that activities of daily living and household chores took a long time because of dyspnea and fatigue. 

The August 2004 VA diabetes mellitus examination shows that the pedal pulses were palpable.  There was "a lot" of soft tissue swelling involving the feet, but no pedal edema or discoloration. 

A May 2006 primary care note shows no specific complaints, but did show a recent increase in creatinine from 1.3 to 1.8.  

The Veteran was seen for a nephrology consult in November 2006.  His creatinine was 1.9.  BUN was not reported.  There was no indication of edema or constant albuminuria.  

The Board has also considered whether a 40 percent was warranted for hypertension prior to January 18, 2007.  Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  The Veteran's reported blood pressure scores do not show diastolic pressure of 120 or more at any time.  Thus, a 40 percent rating is not warranted under the hypertension DC.  An increased rating under DC 7541 is not warranted on this basis.

The Board concludes that the schedular criteria for a rating in excess of 30 percent for diabetic nephropathy are not met prior to January 18, 2007.  The Veteran did not have constant albuminuria.  The Veteran did not have definite decrease in kidney function.  The Veteran's diastolic blood pressure did not satisfy the criteria for a 40 percent rating.  The Board concludes that the preponderance of the evidence is against a rating in excess of 30 percent prior to January 18, 2007.

On and after January 18, 2007 and prior to March 9, 2010

The January 18, 2007 VA diabetes examination report shows that the Veteran reported intermittent chest pain on the left side of his chest related to activity.  He complained of lethargy and weakness "but not because of the kidney problems."  He complained of dyspnea and fatigue, which the examiner noted could be related to the Veteran's weight, but no dizziness or syncope.  

The clinician wrote "[t]he veteran reports that he has been told that diabetes has affected his kidneys and he has protein in his urine" and that "[the Veteran] reports lethargy and weakness, but not because of the kidney problems, but he has had no weight loss."  There was trace to 1+ peripheral edema.  No labs were ordered.  Instead, the examiner reviewed "recent" labs done at the Amarillo VAMC, which revealed a blood urea nitrogen (BUN) level of 26 and a creatinine level of 1.9.  The examiner ordered a stress echo to look for ejection fraction.  He wrote that "[e]stimated METs would be about 7-8, but the decrease in METs is secondary to [the Veteran's] obesity and also because of his problems with arthritis and neuropathy in his feet."  The examiner also wrote: "Ejection Fraction=55-65%."  The test results note findings consistent with hypertensive heart disease.  The diagnosis was diabetic nephropathy as indicated by the presence of significant microalbumin in the urine. 

The Veteran was seen for primary care visits in September 2007 and May 2008.  The Veteran has no specific complaints in September 2007.  The Veteran had no edema in his extremities.  He had no weight gain or loss, loss of appetite, fever, chills, fatigue or night sweats.  The Veteran's BUN was 27 and his creatinine was 2.3 based on a September 2007 panel.  An albumin score was not in the computer.  In May 2008, the Veteran reported shortness of breath with any activity.  The Veteran had no edema in his extremities.  He had no weight gain or loss, loss of appetite, fever, chills, fatigue or night sweats.  The Veteran's BUN was 34 and his creatinine was 2.4 based on an April 2008 panel.  An albumin score was not in the computer.  Similar results occur in an October 2008 primary care visit and a January 2009 emergency room visit for acute sinusitis.  

A July 2009 VA hypertension examination shows that the Veteran reportedly stopped working in 2001 after being diagnosed with congestive heart failure.  The examiner reviewed the claims file and made the following notation: "[D]iagnosed with congestive heart failure 2001 (documented in VA medical records 2006)."  Physical examination showed that the Veteran was not in cardiorespiratory distress.  His blood pressure was 123/62, 142/76, and 122/63.  There was a regular heart rate and rhythm with no murmur, and clear breath sounds.  Peripheral edema was 2+.  A chest X-ray was within normal limits.  An electrocardiogram revealed a normal sinus rhythm.  The examiner noted that the Veteran's BUN was 42 in February 2009 and 31 in March 2009; his creatinine level was 3.0 in February 2009 and 2.6 in March 2009.

The Veteran's VA treatment records show an increase in BUN and creatinine in his blood panels in August and September 2009.  An August 18, 2009 test showed a BUN of 51 and creatinine of 3.5 with a notation of recent worsening of renal function.  Mild edema of the lower extremities was present.  A September 22, 2009 test showed a BUN of 45 and creatinine of 3.7, again with a notation of recent worsening.  A September 24, 2009 entry indicates that the Veteran's doctor discussed the possibility of home peritoneal dialysis.  The Veteran declined at the time, indicating that he would think about it.  The Veteran did not have edema in the extremities.  The Veteran was seen for another primary care visit in January 2010.  His BUN was 42, but he had no edema on examination.  His microalbumin score was 19.5.  

Although the Veteran's BUN score was in the range necessary for an 80 percent rating, the Veteran did not have persistent edema and albuminuria.  Since the ratings criteria award the 80 percent rating for persistent edema and albuminuria with a BUN of 40 to 80 mg%, the Board concludes that both portions of the criteria are to be met prior to awarding the 80 percent rating.  The Veteran had findings of edema only once in the approximately three year period of the 60 percent rating.  There are no findings of albuminuria during this period.  The Board finds that the Veteran did not have persistent edema and albuminuria during this period.  The criteria for an 80 percent rating are not met based on the BUN score alone.  The Veteran also did not have creatinine of at least 4mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  On the contrary, the Veteran maintained his weight throughout the period.  The Veteran had no complaints of anorexia.  The Veteran has complained of difficulty with exertion, but these were related to lower extremity complaints.  The Veteran also suffers from peripheral vascular disease and peripheral neuropathy in his lower extremities, which impede his mobility.  The preponderance of the evidence is against a finding that the Veteran had generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion during this period.  

The Board has also considered the criteria for a 100 percent rating.  The Veteran does not allege, and the record does not show, that he has renal dysfunction requiring regular dialysis, or precluding more than sedentary activity.  The Veteran's creatinine has been less than 8mg%.  The Veteran does not have markedly decreased function of kidney or other organ systems, especially cardiovascular.  The Veteran's kidney function, while decreased, was within the anticipated test scores for the 60 percent rating on BUN and creatinine.  The medical evidence shows a September 2009 discussion of at home dialysis, indicating a vague, but serious level of impairment.  The Veteran was, however, given a choice regarding the dialysis, suggesting that the procedure was not considered medically necessary at that time.  There was no evidence of involvement of other organ systems.  The Veteran reported congestive heart failure; however, this is a part of the ischemic heart disease ratings criteria and will form the basis of the Veteran's separate rating, as discussed in the remand section below.  The Board concludes that the criteria for a rating in excess of 60 percent have not been met between January 18, 2007 and March 9, 2010.  

Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's diabetic nephropathy disability is not inadequate.  The Veteran's impairment has been anticipated by the ratings schedule as discussed above.  The Veteran does not allege symptomatology resulting from the diabetic nephropathy which has not been compensated under the ratings schedule.  The record does not suggest any abnormal or unanticipated consequences of the nephropathy.  The Board can discern no basis for finding that the schedular rating is inadequate.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In the present appeal, the Veteran has made no mention of unemployability solely due to the diabetic nephropathy and the evidence does not suggest it.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for ratings in excess of those already assigned have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for earlier effective dates and the increased initial rating for diabetic nephropathy.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

As to the earlier effective date for diabetes mellitus, type 2, that claim has been dismissed for lack of jurisdiction.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

As to the effective dates for service connection for ischemic heart disease and diabetic nephropathy, adjudication of a claim for an earlier effective date for service connection is largely based upon evidence already in the claims folder; as will be explained, the resolution of this claim depends upon when certain documents were received by VA.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2011).  Consequently, there is no additional development (that has not already been conducted) that would substantiate the Veteran's claims.  As such, the Board finds that any error related to the duties to notify or assist on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

As to the initial rating for diabetic nephropathy, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The effective date and initial rating appeals arises from granted claim claims of service connection.  Compliance with the first Quartuccio element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Veteran did not file a specific claim for either ischemic heart disease or diabetic nephropathy leading to the instant appeals.  Instead, the claims were inferred from the results of an August 20, 2004 VA examination report.  As a result, the duty to notify did not attach due to the lack of receipt of a claim.  Notice of the existence of the ratings schedule, the manner of its application and its bearing on his nephropathy claim was demonstrated to the Veteran in the rating decision, statement of the case and numerous supplemental statements of the case that have been issued.  The Veteran has had over seven years to submit argument and evidence in support of his claim.  The Board finds that any prejudice to the Veteran has been overcome by the extensive and repeated notices and his opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration (SSA) records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The RO provided the Veteran appropriate VA examinations in connection with this claim in 2004 and 2007, prior to the assignment of a total rating in March 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting a greater degree of severity as compared to the 2004 and 2007 VA examination findings.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2004 and 2007 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded these claims twice, in December 2007 and January 2010.  In December 2007, the Board remanded to obtain the Veteran's current mailing address, confirm compliance with the duties to notify and assist, obtain the Veteran's SSA records and readjudicate the claims.  Additional instructions were relevant to claims decided in the January 2010 decision and are not presently before the Board.  The Veteran's mailing address and SSA records were obtained, the duties to notify and assist have been discharged and the claims have been readjudicated, most recently in January 2012.  In January 2010, the Board remanded these claims to clarify whether he was appealing the diabetes mellitus, type 2 effective date, obtain outstanding VA treatment records from Amarillo, Texas, Oklahoma City, Oklahoma and Waco, Texas, to return the claims file for a copy of a January 2007 stress test and to provide the Veteran with another VA examination for his diabetic nephropathy.  The Veteran was contacted and confirmed that he was not pursuing a diabetes mellitus, type 2 effective date claim.  The VA treatment records from Amarillo, Oklahoma City and Waco were obtained.  The January 2007 stress test was found to be a February 2007 test, the results of which have been associated with the claims file.  The Veteran was seen for a March 2010 VA examination.  

The Board finds that the RO complied substantially with December 2007 and January 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an effective date earlier than July 16, 1998 for the grant of service connection for diabetes mellitus, type 2 is dismissed.

Entitlement to an effective date earlier than August 20, 2004 for the grant of service connection for ischemic heart disease with typical angina episodes, as secondary to service-connected diabetes mellitus, type 2 is denied.

Entitlement to an effective date earlier than August 20, 2004 for the grant of service connection for diabetic nephropathy, as secondary to service-connected diabetes mellitus, type 2 is denied.

Entitlement to an initial rating in excess of 30 percent for diabetic nephropathy prior to January 18, 2007, and in excess of 60 percent from January 18, 2007 and prior to March 9, 2010 is denied.


REMAND

The Board highly regrets that additional remand is necessary on the ischemic heart disease with typical angina episodes claim.

The VA treatment records obtained on remand are in conflict with the last VA examination report of record.  The Veteran's ischemic heart disease with typical angina episodes has been rated under Diagnostic Code (DC) 7005, for atherosclerotic heart disease.  See 38 C.F.R. § 4.104 (2011).  A 100 percent evaluation is assigned when there is chronic congestive heart failure, or a workload of 3 METs or less result in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

The Veteran has reported congestive heart failure repeatedly during the course of his present claim.  There are numerous notations of congestive heart failure in the VA treatment records obtained on remand, such as in September 2007, September 2008, and July and August 2009.  These records indicate that the Veteran had been on Lasix (furosemide) for the problem.  

In contrast, the Veteran was evaluated at a January 2007 VA examination where the furosemide prescription was noted but the examiner indicated that the Veteran did not have congestive heart failure.  

The Board also notes that the VA treatment records from 2007 to 2009 contain an ejection fraction result of 45%, which is lower than the ejection fraction of 55 to 65% obtained in a February 2007 stress echocardiogram.  Unfortunately, the record does not contain a copy of an ejection fraction test which shows 45%.  There is, therefore, no basis in the record for the 45% number.  

Given the conflict regarding the presence or absence of congestive heart failure and the missing ejection fraction test, the Board remands for additional VA examination to resolve whether the Veteran (A) has chronic congestive heart failure and (B) to determine his present ejection fraction.  

If there is chronic congestive heart failure, the examiner should provide an estimation of the date on which the chronic condition became manifest.  

The Board observes that the appellant has been receiving treatment from VA on an ongoing basis.  The records on file reflect treatment only through September 2011 for the Waco, Texas and Oklahoma City, Oklahoma VAMCs and through December 2011 for the Amarillo, Texas VAMC.  To correctly assess the Veteran's current disability, all records of treatment from the Waco, Texas and Oklahoma City, Oklahoma VAMCs for treatment concerning ischemic heart disease from September 2011 to the present and from the Amarillo, Texas VAMC from December 2011 to the present must be considered.  Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from the Waco, Texas and Oklahoma City, Oklahoma VAMCs for treatment concerning ischemic heart disease from September 2011 to the present and from the Amarillo, Texas VAMC from December 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his ischemic heart disease with typical angina episodes.  Sufficient evaluation(s), if needed, should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.  In addition, the examiner should address whether the Veteran has actually has chronic congestive heart failure and, if so, when the condition became chronic.  The examiner should also address whether the ejection fraction of 45% or 55 to 65% obtained in a February 2007 stress echocardiogram is the correct fraction for the 2007 to 2009 period.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  

The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


